DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed WIPO application under 35 U.S.C. 371, is acknowledged.  The present application is a national stage application of PCT/EP2016/051792, filed on January 28, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 and 11 (and claims 12-14 that depend therefrom) are rejected under 35 U.S.C. §112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 10 and 11 recite the limitation “organopolysiloxane (B)" (emphasis added) in lines 6 and 7 of claim 10 and in line 9 of claim 11.  There is insufficient antecedent basis for this limitation in these independent claims.
Further, it is unclear in present independent claim 10 whether lines 6 and 7 recites one limitation or two limitations.  Did Applicant intend the term “units” in line 6 to have a comma or semicolon at the end to separate two limitations (“units,”)?
Appropriate correction by Applicant in a reply to this action is respectfully required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-14 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 22-27 of U.S. Application No. 16,071,991 (‘991 application) filed on January 23, 2018, which claims have been allowed on March 29, 2021.  The ‘991 application is a continuation-in-part of the present application.
These two sets of claims at issue are not identical in that the independent claims of the present application are drawn to proppants coated with a reactive resin composition containing a reactive resin and a linear/cyclic organopolysiloxane (claims 10 and 11), whereas the independent claims of the ‘991 application are drawn to a reactive resin composition comprising a reactive phenol novolac resin and a linear/cyclic organopolysiloxane (possessing an R1 radical that can alternatively be polymeric), which is used in a coating, and a method of coating proppants using the reactive resin composition (claims 22 and 26).
However, they are not patentably distinct from each other because both sets of claims are drawn to a reactive resin composition used for coating proppants, wherein the reactive resin composition containing a reactive resin and a linear/cyclic organopolysiloxane that has at least 3 successive Si-O units and a Si-C-bonded pendant or terminal organic R1 radical, where R1 contains at least 4 atoms (6 in the ‘991 application) individually selected from C, N, P, O and S, and wherein at least 2 (three in the ‘991 application) of these atoms in R1 are carbon, and the ratio of the sum total of all carbon atoms to the sum total of all silicon atoms is at least 2.05 (three in the ‘991 application), and wherein the organopolysiloxane is in free-flowing form at 20°C or can be converted to a free-flowing form by melting it at a temperature up to 250°C.  (The present specification discloses that a preferred reactive resin are phenolic/formaldehyde resins (page 7, lines 19-23).

Potential Allowable Subject Matter
Claims 10-14 have been rejected, supra, as unpatentable over the ‘991 application due to 35 U.S.C. §112(b) issues and over grounds of obviousness double patenting, however, the present claims would be allowable if these rejections are overcome by, for example, a filing of a proper Terminal Disclaimer and an amendment to the claims correcting the indefiniteness issues.
The prior art of record does not teach or suggest proppants coated with a reactive resin composition that comprises:80%-99.5% by weight of a reactive resin and 0.5%-20% by weight of a linear/cyclic organopolysiloxane, wherein the organopoly-siloxane has at least 3 successive Si-O units and a Si-C-bonded pendant or terminal organic R1 radical, where R1 contains at least 4 atoms individually selected from C, N, P, O and S, and at least 2 of these atoms in R1 are carbon, and the ratio of the sum total of all carbon atoms to the sum total of all silicon atoms is at least 2.05, and wherein the organopolysiloxane is in free-flowing form at 20°C or can be converted to a free-flowing form by melting it at a temperature up to 250°C.  
The closest prior art is Fournier (US 2014/0124200 A1 to Fournier, published May 8, 2014).  
Fournier discloses coated proppant particles, and a method of coating thereof, wherein the proppants are suitable for fracturing operations in subterranean formation, wherein the proppant particles are coated with an arylolic resin/silicone resin copolymer, wherein the silicon resin contains specified units that can be an organopolysiloxane having alkoxysiloxy units, and wherein the arylolic resin is a phenol-formaldehyde resin (“reactive”) (abstract; [0014] to [0017]; [0019]; [0021]; [0022]; [0024]; [0033]; [0034]).
However, Fournier does not teach or suggest the organopolysiloxane (B) recited in in present claims 10 ad 11 having an R1 radical containing at least 4 atoms selected from C, N, P, O and S, and at least 2 of these atoms in R1 are carbon, and the ratio of the sum total of all carbon atoms to the sum total of all silicon atoms is at least 2.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768

May 19, 2021